Arnold, J.,
delivered the opinion of the court.
The mere presence of appellant at the homicide would not of itself render him criminal; for, as it is said by an approved author, “In order to render a person an accomplice or a principal in felony, he must be aiding and abetting at the fact, or ready to afford assistance, if necessary; and therefore if A. happeneth to be *264present at a murder, for instance, and taketh no part in it, nor endeavoreth to prevent it, nor apprehendeth the murderer, nor levyeth hue and. cry after him, this strange behavior of his, though highly criminal, will not of itself render him either principal or accessory.” Foster’s Crown Law 350.
Aiding and abetting is defined to be, “’the offense committed by those persons who, although not the direct perpetrators of a crime, are yet present at its commission, doing some act to render aid to the actual perpetrator.” Bouvier’s Law Dictionary. And such aiding and abetting may be manifested by acts, words,.signs, motions, or any conduct which unmistakably evinces a design to encourage, incite, or approve of, the crime, or even by being present, with the intention of giving assistance, if necessary, though such assistance may not be called into requisition. Whart. on Horn., § -333 ; McCarty v. The State, 26 Miss. 299; Brennan v. People, 15 Ill. 511.
Now, if appellant, as some of the witnesses testified, furnished Atkinson with a pistol a short time before the killing, and was present, or near by, at the commission of the homicide soon afterward, and shouted to Atkinson just before the pistol was fired, “Shoot him,” and just after the pistol was fired, “Shoot him again,” it is impossible to see how appellant could be less than an aider and abettor of the crime, and guilty as principal.
And under these circumstances, if it be true, as indicated by some of the testimony, that appellant supposed that Johnson, instead of McPherson, was to be shot, and was shot, at the time the exclamations above referred to were made by appellant, he would still be guilty. 1 Whart. Cr. L., § 712; McGehee v. The State, 62 Miss. 772.
There is no error in the instructions for the State.

The judgment is affirmed.